Mr. Justice Robb
delivered the opinion of the Court:
In District of Columbia v. Hess, 35 App. D. C. 38, 28 L.R.A. (N. S.) 91, it wras ruled that a proceeding to condemn property for public use is not in the nature of a contract between the owner and the condemning party, and that, in the absence of any statutory provision showing a legislative intent to the contrary, condemnation proceedings may be discontinued by the condemning party at any time before the right of the property owner has become complete. The cases there cited, including Garrison v. New York, 21 Wall. 196, 22 L. ed. 612, fully sustain that ml-
*348In the present case the Commissioners were authorized by said act to condemn a strip of land along Anacostia River, “from Monroe street extended to the Tight of way of the outfall sewer at and near Poplar Point, and from .the southwest corner of the grounds of the Government Hospital for the Insane along said Anacostia River to Giesboro Point, near the western terminus of Memphis street, as shown on the permanent system of highway plans for the District of Columbia.” An inspection of the map attached to the record indicates that Congress did not intend to authorize the condemnation of land beyond Giesboro Point. This point, which is near the western terminus of Memphis street, apparently is at the eastern terminus of the deep-water channel of the river. The land beyond that point would therefore be much more valuable. This fact was clearly demonstrated by the award of the jury. It was therefore a serious question whether, in the first proceeding, the Commissioners had not exceeded their authority when they attempted to condemn 1,000 feet beyond this point. Accordingly, when the jury awarded such a large sum as damages for this strip, the right to condemn which was at least very questionable, and ignored the directions of the statute by failing to assess one half the total damages as benefits (Henderson v. MacFarland, 33 App. D. C. 312; Briscoe v. Rudolph, 221 U. S. 547, 551, 55 L. ed. 848, 850, 31 Sup. Ct. Rep. 679), the Commissioners rvere fully within their rights in deciding to discontinue the proceeding. No judgment having been entered, the discontinuance amounted merely to taking a nonsuit. It follows that the discontinuance, in good faith, of the first proceeding, was not a bar to the institution of the second. Kansas City v. Mulkey, 176 Mo. 252, 75 S. W. 973; Cincinnati S. R. Co. v. Haas, 42 Ohio St. 239; Garrison v. New York, 21 Wall. 196, 22 L. ed. 612.
The suggestion is made by counsel for appellees that the Commissioners after the first verdict, instead of discontinuing the entire proceeding, might have asked the court to vacate it as to the ground beyond Giesboro Roint. To this suggestion counsel for the Commissioners answer that.it was impossible to tell whether the taking of the 1,000-foot strip on the deep-water *349channel was not responsible for the failure of tñe jury to assess greater benefits against the remaining land of the owner of this strip. Reading the whole record, we entertain no doubt as to the good faith of the Commissioners in discontinuing the first proceeding.
The act declares in plain and unambiguous language that the land is to be condemned “for a public highway and for park purposes.” This being a public use, the court will not inquire into either the necessity or expediency of the exercise of the right of eminent domain, since these questions are purely for the legislative branch of the government. Baltimore Boom Co. v. Patterson, 98 U. S. 403, 25 L. ed. 206; Shoemaker v. United States, 147 U. S. 282, 37 L. ed. 170, 13 Sup. Ct. Rep. 361; United States v. Gettysburg Electric R. Co. 160 U. S. 668, 40 L. ed. 576, 16 Sup. Ct. Rep. 427.
The j’udgment will be reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion. Reversed.